Case 3:20-cv-00888-MMA-MSB Document 33 Filed 05/06/21 PageID.145 Page 1 of 2



  1
  2
  3
  4
  5
  6
  7
  8                      IN THE UNITED STATES DISTRICT COURT
  9                  FOR THE SOUTHERN DISTRICT OF CALIFORNIA
 10
 11
      KEVIN TYLER,                                     Case No. 20cv888-MMA (MSB)
 12
                                        Plaintiff, ORDER GRANTING JOINT
 13                                                MOTION TO MODIFY
                   v.                              SCHEDULING ORDER
 14
                                                       [ECF No. 32]
 15   OFFICER F. SALAS, et al.,
 16                                  Defendants.
 17
 18        Plaintiff Kevin Tyler (“Plaintiff”) and Defendants F. Salas, J. Duran, A.
 19   Danial, and T. Moore (“Defendants”) jointly moved the Court to modify the
 20   Court’s September 15, 2020 Order by extending the deadline that the expert reports
 21   are due to be exchanged by two months. (ECF No. 32.) The parties further jointly
 22   moved to have the rebuttal expert report due date, expert discovery due date, and
 23   dispositive motion filing due date continued two months as well. (Id. at 2-3.)
 24        The reason for the parties’ request is that the CDCR’s COVID-19 restrictions
 25   are delaying the defense’s expert neurologist’s ability to examine Plaintiff. (Id. at
 26   2.) The parties agree that the examination is necessitated by Plaintiff’s deposition
 27   testimony, and it is currently scheduled for May 28, 2021. (Id.) Considering this
 28   schedule, “the parties agree that it is in the best interest of all parties” to continue
                                                   1
                                                                Order (3:20-cv-0888-MMA-MSB)
Case 3:20-cv-00888-MMA-MSB Document 33 Filed 05/06/21 PageID.146 Page 2 of 2



  1   the remaining deadlines for discovery and pretrial motions by approximately two
  2   months.” (Id.)
  3        Good cause being shown, the Court GRANTS the Joint Motion and amends
  4   the scheduling order as follows:
  5        1. The expert disclosure deadline is CONTINUED from May 28, 2021 to
  6           July 27, 2021.
  7        2. The rebuttal expert disclosure deadline is CONTINUED from June 11,
  8           2021 to August 10, 2021.
  9        3. The expert discovery cut-off is CONTINUED from July 12, 2021 to
 10           September 10, 2021.
 11        4. The deadline for filing dispositive pretrial motions is CONTINUED from
 12           August 12, 2021 to October 11, 2021.
 13        IT IS SO ORDERED.
 14   Dated: May 5, 2021
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
                                              2
                                                          Order (3:20-cv-0888-MMA-MSB)
